Citation Nr: 0927355	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-18 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right tibia and fibula fracture.  

2.  Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The Veteran served on active duty from March 23, 1975, to 
April 22, 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  

Following receipt of notification of those decisions, the 
Veteran perfected a timely appeal with respect to the denial 
of his claim.  In March 2008, the Board granted the Veteran's 
application to reopen a previously denied claim for service 
connection for residuals of a right tibia and fibula fracture 
but denied the de novo issue for service connection for this 
disability.  

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
March 2009, the Court vacated that portion of the Board's 
March 2008 decision that had denied the de novo claim for 
service connection for residuals of a right tibia and fibula 
fracture and remanded the matter to the Board for further 
action consistent with an October 2008 Appellee's Motion For 
Partial Remand.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Residuals of a Right Tibia and Fibula Fracture

At the enlistment examination conducted in December 1974, the 
Veteran reported having sustained a compound fracture to his 
right tibia and fibula prior to service and being treated 
with a closed reduction.  The service enlistment evaluation 
reflected the presence of a 3-inch scar on his right lower 
leg but demonstrated no other residuals.  In fact, the 
examining physician concluded that the Veteran was in good 
health.  

Subsequent service treatment records indicate that in early 
April 1975 (approximately one-and-a-half weeks after 
enlistment into active duty), the Veteran sought treatment 
for a painful right lower leg for the past several days.  He 
noted the pre-service fracture to his right leg but denied 
any new trauma to this extremity.  A physical examination of 
his right lower leg showed moderate edema with pitting, mild 
pain, and point tenderness but full range of motion and no 
crepitus.  X-rays showed an old fracture to the tibia with 
slight stress markings to the proximal fibula.  

A follow-up examination of the Veteran's right lower leg, 
which was completed two weeks later in April 1975, 
demonstrated a 3-4 inch scar over his right proximal anterior 
tibia as well as slight edema and tenderness to palpation in 
this area.  X-rays taken of the right tibia and fibula showed 
healed fractures of the proximal portions of these bones.  

In light of these findings, the examiner provided an 
impression of status post compound fracture of the right 
tibia and fibula, which existed prior to service.  Based on 
this disability, the examiner concluded that the Veteran was 
not physically qualified for service and recommended that he 
be discharged due to an error in enlistment.  

Post-service medical records reflect chronic pain in, and a 
decrease in length of, the Veteran's right leg.  X-rays taken 
of the Veteran's right leg in August 2004 reflected a 
well-healed long oblique fracture of the proximal one-third 
of his tibia as well as a cyst in his fibula (which may 
represent osteoporosis).  

Importantly, the Veteran has not been accorded a VA 
examination of his right leg.  In light of the pre-service 
fracture to his right leg, as well as the subsequent 
(in-service and post-service) complaints of chronic pain and 
swelling in this extremity, the Board finds that a VA 
examination is necessary.  The purpose of the evaluation is 
to determine the nature, extent, and etiology of his current 
right leg pathology and, in particular, to address the matter 
of in-service aggravation of the pre-existing right tibia and 
fibula fracture.  

Nonservice-Connected Pension Benefits

In April 2004, the RO denied the Veteran's claim for 
nonservice-connected pension benefits.  In a May 2004 
statement, he "request[ed] a reconsideration" of the April 
2004 denial.  The Board construes this statement to be an 
express of disagreement with the denial of the Veteran's 
pension claim.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate 
release of information form where 
necessary, procure records of right leg 
treatment that the Veteran may have 
received since August 2004.  Associate all 
such available documents with the claims 
folder.  

2.  Thereafter, schedule the Veteran for 
an examination to determine the nature, 
extent, and etiology of any current right 
leg disorder shown.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, 
should be conducted.  

All pertinent right leg pathology which is 
found on examination should be noted in 
the report of the evaluation.  For any 
right leg disorder diagnosed on 
examination, the examiner should address 
the following questions:  

(a)  Is it clear and unmistakable (e.g., 
obvious, manifest, or undebatable) that 
the Veteran had a right leg disorder prior 
to his entry into active duty?  

(b)  If so, is it clear and unmistakable 
that the pre-existing right lower 
extremity disability underwent no chronic 
or permanent increase in severity during 
service?  

(c)  If it is clear and unmistakable that 
the Veteran fractured his right tibia and 
fibula prior to entry into active duty and 
it is debatable whether such disorder 
underwent a chronic or permanent increase 
in severity during service, is it clear 
and unmistakable (e.g., obvious, manifest, 
or undebatable) that any increase in 
severity during service was due to the 
natural progress of the condition?  

(d)  If the Veteran's right leg disorder 
is found not to have existed prior to 
service, is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that such disorder had its clinical onset 
in service or is otherwise related to 
active service?  

A complete rationale should be provided.  

3.  Following completion of the above, the 
issue of entitlement to service connection 
for residuals of a right tibia and fibula 
fracture should be re-adjudicated.  If the 
decision remains adverse, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to this issue as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

4.  Unless the claim for 
nonservice-connected pension is resolved 
by a granting of the benefit sought, or 
the NOD is withdrawn, furnish the Veteran 
an SOC in accordance with 38 C.F.R. 
§ 19.29.  This issue should be certified 
to the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

